DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4-5, 8, 14, 18, 22, 26, 40, 46, 50, 54, 57, 63 and 81-83) in the reply filed on 1/18/2022 is acknowledged.
Claims 3, 6-7, 9-13, 15-17, 19-21, 23-25, 27-35, 37-39, 41-45, 47-49, 51-53, 55-56, 58-62, 64-72 and 74-80 have been canceled, claims 81-83 are newly added, claims 36 and 73 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4-5, 8, 14, 18, 22, 26, 40, 46, 50, 54, 57, 63 and 81-83 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 14, 18, 26, 40, 46, 50, 54, 57, 63 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 discloses that the cell express NG2. It is not clear if NG2 expression is the type 2 pericyte phenotype or NG2 expression is in addition to the type 2 pericyte phenotype. Clarification is required. 
Claims 26 and 63, and their dependent claims disclose a composition of mesenchymal stem cells (MSCs) and the MSCs are treated to modify the cells to express both endothelial/pericyte phenotypes. It is not clear if the composition comprises MSCs or the modified cells are MSCs. It is understood that the claimed phenotypes for endothelial cells and pericytes are not known as MSC markers, and thus, the cells obtained by the claimed method steps would not MSCs any more. Clarification is required. 
Claims 26 and 63 disclose “pericyte/endothelial phenotype” in line 2 and “pericyte/endothelial character” in the last line. It is not clear if these two terms are with the same scope. The “character” appears to be broader than “phenotype”. Clarification is required. 
Claims 26 and 63 disclose the term “shear stress/mechanical stretch” in step (c) of each claim. It is not clear if this term intends to point out “shear stress” or “mechanical stretch” or “shear stress” and “mechanical stretch”. Clarification is required. 
Claims 26 and 63 are directed to MSCs having a combined pericyte/endothelial phenotype. It is not clear if these cells are MSCs or something else since these cells are having phenotypes of other cell types but it is not clear if they are still considered as 
Claim 63 recites the limitation "the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 discloses step (a) and step (e) and they are identical. It is not clear if step (e) is a separate step or it is inadvertently added. The steps (f)-(g) disclose “the MSCs” and it is not clear which MSCs they are referring to. Is it the MSCs of step (a) or (e)? Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8, 14, 18, 22, 26, 40, 46, 50, 54, 57, 63, 81-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The instant claims disclose that the cells or MSCs having a pericyte phenotype and/or endothelial phenotype.
The scope of the term “endothelial phenotype” or “pericyte phenotype” is extremely broad to encompass any known feature of each cell type including biochemical, mechanical, physical, behavioral phenotypes, etc. Claim 4 discloses “type 2 pericyte phenotype”, and the phenotype referred here is extremely broad without any particular limitation.
The instant specification does not provide sufficient written description what the claimed scope of the endothelial phenotype or pericyte phenotype encompasses. The instant specification discloses only examples of surface marker expression for each separate phenotypes. However, surface markers do not sufficiently provide written description for the genus of the phenotypes encompassed by the claimed terms. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate 

Claims 1, 4-5 and 81-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose ANY cell that comprises both an endothelial phenotype and a pericyte phenotype. The scope of the claims encompasses ANY cells that possess any of endothelial phenotype and pericyte phenotype, and the endothelial phenotype and pericyte phenotype are not particularly limited. The instant specification only discloses mesenchymal stem cells that are treated to comprise the claimed phenotypes, however, there is no other cell types disclosed in the specification.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 81-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. The claim(s) recite(s) a cell comprising both an endothelial phenotype and a pericyte phenotype. The claimed cell is considered a nature-based product, and the endothelial phenotype and a pericyte phenotype in claim 1 does not particularly limit what the phenotype is. Thus, the scope of the endothelial phenotype or pericyte phenotype is not limited. The naturally occurring counterpart can be any cell in vivo under the broadest reasonable interpretation of the phenotypes as claimed. Claim 2 discloses a set of markers for the phenotype including PECAM-1, CD105, VECad, CD146, Nestin and PDGFRb. Hristov et al. (2003, Arterioscler. Thromb. Vasc. Biol.) teach circulating EPC expressing CD31, CD146, VE-cadherin (p.1186, 1st col., 1st para.; Table 1), and CD31 is known as PECAM-1, and VE-cadherin (or VECad) is known as endothelial markers and CD146 is a pericyte marker according to the instant specification. Thus, even if the specific marker expression is considered, there is naturally occurring counterpart in vivo (i.e. circulating EPC) for the claimed cells with the 
This judicial exception is not integrated into a practical application because the claims do not disclose any additional element for any practical application of the claimed product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element that add significantly more than the judicial exception.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Interpretation
Claims 8, 14, 18, 22, 26, 40, 46, 50, 54, 57, 63 and 82-83 are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
The process steps in the instant claims do not particularly provide any structural feature to the claimed product (i.e. MSCs) other than their phenotype comprising both endothelial phenotype and pericyte phenotype, and those are limited to marker expression. 
It is noted that claim 82 requires increased YAP/TAX and SMAD2/3 activation. There is no particular comparison given to the cells, and the activation is not disclosed as a specific range and/or value, the claim is interpreted that the cells have YAP/TAZ and SMAD2/3 pathway that can be activated. Thus, these claims are interpreted the same way as mesenchymal stem cells comprising a combined pericyte/endothelial phenotype.

Claim(s) 1-2 and 81-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantoni et al. (2015, Stem Cells International) in light of Klaihmon et al. (2022, Biomedicines) and Huang et al. (2019, Annals of Translational Medicine).
Cantoni et al. teach a cell population of early endothelial progenitor cells (EPCs) expressing CD45+/CD146+/CD31+ (Abstract). Cantoni et al. teach that PBMCs were cultured and after 7 days of culture, the heterogeneous population resulting from CFUs-Hill showed the presence of interesting elements expressing CD146+/CD31+/CD45+/CD34- along with CD146+/CD31−/CD45+/CD34−, and CD146+/NG2+/PDGFRbeta+ (p.4, 1st col., 2nd para. from the bottom). It is understood that PECAM-1 is a.k.a. CD31+. 

 Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-2  and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hristov et al. (2003, Arterioscler. Thromb. Vasc. Biol.) in light of Klaihmon et al. (2022, Biomedicines) and Huang et al. (2019, Annals of Translational Medicine)
Hristove et al. teach circulating EPC expressing CD31, CD146, VE-cadherin (p.1186, 1st col., 1st para.; Table 1), and CD31 is known as PECAM-1, and VE-cadherin (or VECad) is known as endothelial markers and CD146 is a pericyte marker according to the instant specification.
Regarding the limitation directed to YAP/TAZ and SMAD2/3, since the EPCs would inherently contain these pathways according to Klaihmon et al. and Huang et al., they would be activated whenever necessary resulting in the cells with activated YAP/TAZ and SMAD2/3. 
Thus, the reference anticipates the claimed subject matter.	

Claims 1-2, 4-5, 8, 14, 18, 22, 26, 40, 46, 50, 54, 63 and 81-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loibl et al. (2014, BioMed Research International)
.

Claims 1-2, 8, 14, 18, 22, 26, 40, 46, 50, 54, 63 and 81-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouardy et al. (2015, J. Sci. Tech.)
Ouardy et al. teach a culture of human umbilical cord blood MSCs after 3 day of activation with bFGF and VEGF expressing CD31 (PECAM-1), CD105 and CD146 (Table 2). Ouardy et al. indicated that these activated cells are EPC. While MSCs as well as 3-day activated EPCs express CD146, CD146 is taught as a pericyte marker according to the instant specification. Thus, the 3-day activated EPCs from MSCs taught by Ouardy et al. would be considered substantially similar, if not identical, to the claimed MSCs treated with the method steps in order to induce endothelial phenotype and pericyte phenotype.
As discussed above, the method steps of the claims do not provide any structural limitation and thus, the claims are interpreted as the MSCs expressing the claimed phenotypes (i.e. marker expression).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-5, 8, 14, 18, 22, 26, 40, 46, 50, 54, 57, 63 and 81-83 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuo et al. (2015, Stem Cells) in view of Ouardy et al. (supra), Xie et al. (2015, Stem Cells International), Dong et al. (2009, Acta Pharmacol. Sin.), Shin et al. (US 2012/0253456), and Hansen et al. (2015, Trends Cell Biol.)
Kuo et al. teach a method of treating MSCs with shear stress to induce endothelial differentiation (see entire document).  
Kuo et al. do not particularly teach the MSCs would express endothelial and pericyte phenotypes including PECAM-1 and NG2.
However, it is submitted that the instant specification discloses a shear stress would enhance differentiation of MSCs into endothelial lineage and they would express markers including PECAM-1 (CD31), CD105, VECad, CD146, Nestin, PDGFRb and NG2. Since Kuo et al. teach that the MSCs were treated with shear stress, the MSCs would inherently differentiate into cells with the claimed phenotype in the absence of any evidence to the contrary.
In support, it is known in the art that when MSCs express increased amount of PECAM-1 (CD31) in response to shear stress according to Dong et al. (see Abstract; Results at p.532). Shin et al. teach that MSCs would differentiate into endothelial lineage under shear stress and express CD31 (PECAM-1) and VE-Cadherin (VECad) (Test Example 2-3).

Regarding YAP/TAZ, it is known in the art that YAP/TAZ localization is determined by tension to the MSCs, and high tension induced by cell spreading or by culturing on a hard surface promotes the nuclear localization of YAP/TAZ toward the osteoblast lineage whereas growth on a soft surface retains YAP/TAZ in the cytoplasm and promotes adipogenesis according to Hansen et al. (p.10, 1st para.) 
Zhou et al. teach that MSCs under dynamic mechanical stimulation would have SMAD2 activation (see entire document).
Since Kuo et al. teach endothelial differentiation of MSCs by shear stress which is consistent with the invention of the instant application, the resulting effect of the shear stress to MSCs in promoting endothelial differentiation as taught by Kuo et al. would have the same effect on marker expression, nuclear localization of YAP/TAZ, phosphorylation of SMAD2/3 as disclosed in the instant claims. 
  	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Kuo et al.  Accordingly, it has been established that the prior art cells, which (has the same MSCs treated with shear stress to induce endothelial 
	Merely because a characteristic of a known cells is not disclosed in a reference does not make the known cells patentable. The new cells possesses inherent characteristics which might not be displayed in the tests used the reference.  Clear evidence that the cells of the cited prior art do not possess a critical characteristic that is possessed by the claimed cells, would advance prosecution and might permit allowance of claims to applicants' cells.
Thus, it is the Examiner’s position that Kuo et al. in light of Ouardy et al., Xie et al., Dong et al., Shin et al., and Hansen et al. would either anticipate the claimed invention based on their inherent features, or alternatively, Kuo et al. in view of Ouardy et al., Xie et al., Dong et al., Shin et al., and Hansen et al. would render the claimed cell product obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632